Exhibit 10.59

VICAL INCORPORATED

DELAYED ISSUANCE STOCK PURCHASE GRANT NOTICE

(AMENDED AND RESTATED STOCK INCENTIVE PLAN)

Vical Incorporated (the “Company”), pursuant to its Amended and Restated Stock
Incentive Plan (the “Plan”), hereby awards to Employee a right to purchase the
number of shares of the Company’s Common Stock set forth below (the “Award”).
The Award is subject to all of the terms and conditions as set forth herein and
in the Plan and the Delayed Issuance Stock Purchase Agreement (the “Award
Agreement”), both of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan or the Award Agreement. In the event of any conflict
between the terms in the Award and the Plan, the terms of the Plan shall
control.

 

Employee:  

 

   Date of Grant:  

 

   Number of Shares Subject to Award:  

 

   Purchase Price per Share:  

$0.01

   Total Purchase Price:  

 

  

 

Vesting Schedule:   25% of the Shares subject to this Award shall vest on the
first anniversary following the Date of Grant and 1/16th of the Shares shall
vest at the end of each three-month period following such first anniversary;
provided in each case that the Employee’s Service has not terminated prior to
that date. In addition, the vesting of the Shares shall accelerate upon the
occurrence of the events set forth in Section 2(b) of the Delayed Issuance Stock
Purchase Agreement. Issuance Schedule:   The Shares will be issued in accordance
with the issuance schedule set forth in Section 6 of the Delayed Issuance Stock
Purchase Agreement.

Additional Terms/Acknowledgements: The undersigned Employee acknowledges receipt
of, and understands and agrees to, this Delayed Issuance Stock Purchase Grant
Notice, the Award Agreement and the Plan. Employee further acknowledges that as
of the Date of Grant, this Delayed Issuance Stock Purchase Grant Notice, the
Award Agreement and the Plan set forth the entire understanding between Employee
and the Company regarding the Award and supersedes all prior oral and written
agreements on that subject.

 

VICAL INCORPORATED     EMPLOYEE: By:  

 

   

 

  Signature     Signature Title:  

 

    Date:  

 

Date:  

 

     

 

ATTACHMENTS:   Delayed Issuance Stock Purchase Agreement and Amended and
Restated Stock Incentive Plan



--------------------------------------------------------------------------------

ATTACHMENT 1

VICAL INCORPORATED

AMENDED AND RESTATED STOCK INCENTIVE PLAN

DELAYED ISSUANCE STOCK PURCHASE AGREEMENT

Pursuant to the Delayed Issuance Stock Purchase Grant Notice (“Grant Notice”)
and this Delayed Issuance Stock Purchase Agreement and in consideration of your
services, Vical Incorporated (the “Company”) has awarded you a Delayed Issuance
Stock Purchase Award (the “Award”) under its Amended and Restated Stock
Incentive Plan (the “Plan”). Your Award is granted to you effective as of the
Date of Grant set forth in the Grant Notice for this Award. This Delayed
Issuance Stock Purchase Agreement shall be deemed to be agreed to by the Company
and you upon the signing by you of the Delayed Issuance Stock Purchase Grant
Notice to which it is attached. Capitalized terms not explicitly defined in this
Delayed Issuance Stock Purchase Agreement shall have the same meanings given to
them in the Plan. In the event of any conflict between the terms in this Delayed
Issuance Stock Purchase Agreement and the Plan, the terms of the Plan shall
control. The details of your Award, in addition to those set forth in the Grant
Notice and the Plan, are as follows.

1. GRANT OF THE AWARD AND PURCHASE PRICE. This Award represents the right to be
issued on a future date the number of Shares as indicated in the Grant Notice.
As of the Date of Grant, the Company will credit to a bookkeeping account
maintained by the Company for your benefit (the “Account”) the number of Shares
subject to the Award. The Purchase Price for each Share shall be $0.01.

2. VESTING.

(a) In General. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that vesting will cease upon the termination of your Service.
Upon such termination of your Service, the Shares credited to the Account that
were not vested on the date of such termination will be forfeited at no cost to
the Company and you will have no further right, title or interest in or to such
underlying Shares.

(b) Vesting Acceleration. Notwithstanding the foregoing, upon a Change of
Control during your Service, then your Award will immediately vest in full.

3. NUMBER OF SHARES.

(a) The number of Shares subject to your Award may be adjusted from time to time
for capitalization adjustments, as provided in Section 9 of the Plan.

(b) Any Shares, cash or other property that becomes subject to the Award
pursuant to this Section 3 and Section 7, if any, shall be subject, in a manner
determined by the Board of Directors, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Shares covered by your Award.

 

1.



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of this Section 3, no fractional Shares or
rights for fractional Shares shall be created pursuant to this Section 3. The
Board of Directors shall, in its discretion, determine an equivalent benefit for
any fractional Shares or fractional Shares that might be created by the
adjustments referred to in this Section 3.

4. SECURITIES LAW COMPLIANCE. You may not be issued any Shares under your Award
unless either (i) the Shares are registered under the Securities Act; or
(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act of 1933, as amended. Your Award
also must comply with other applicable laws and regulations governing the Award,
and you will not receive such Shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

5. LIMITATIONS ON TRANSFER. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
Shares subject to the Award until the Shares are issued to you in accordance
with Section 6 of this Agreement. After the Shares have been issued to you, you
are free to assign, hypothecate, donate, encumber or otherwise dispose of any
interest in such Shares provided that any such actions are in compliance with
the provisions herein and applicable securities laws. Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
shall thereafter be entitled to receive any distribution of Shares to which you
were entitled at the time of your death pursuant to this Agreement.

6. DATE OF ISSUANCE.

(a) The Company will deliver to you a number of Shares equal to the number of
vested Shares subject to your Award, including any additional Shares received
pursuant to Section 3 above that relate to those vested Shares on the applicable
vesting date(s). However, if a scheduled delivery date falls on a date that is
not a business day, such delivery date shall instead fall on the next following
business day.

(b) Notwithstanding the foregoing, in the event that (i) you are subject to the
Company’s policy permitting officers and directors to sell Shares only during
certain “window” periods, in effect from time to time or you are otherwise
prohibited from selling Shares in the public market and any Shares covered by
your Award are scheduled to be delivered on a day (the “Original Distribution
Date”) that does not occur during an open “window period” applicable to you, as
determined by the Company in accordance with such policy, or does not occur on a
date when you are otherwise permitted to sell Shares on the open market, and
(ii) the Company elects not to satisfy its tax withholding obligations by
withholding Shares from your distribution, then such Shares shall not be
delivered on such Original Distribution Date and shall instead be delivered on
the first business day of the next occurring open “window period” applicable to
you pursuant to such policy (regardless of whether you are still providing
continuous services at such time) or the next business day when you are not
prohibited from selling Shares in the open market, but in no event later than
the fifteenth (15th) day of the third calendar month of the calendar year
following the calendar year in which the Original Distribution Date occurs. The
form of such delivery (e.g., a stock certificate or electronic entry evidencing
such Shares) shall be determined by the Company.

 

2.



--------------------------------------------------------------------------------

7. DIVIDENDS. You shall be entitled to receive payments equal to any cash
dividends and other distributions paid with respect to a corresponding number of
Shares covered by your Award, provided that if any such dividends or
distributions are paid in Shares, the Fair Market Value of such Shares shall be
converted into additional Shares covered by the Award, and further provided that
such additional Shares shall be subject to the same forfeiture restrictions and
restrictions on transferability as apply to the Shares subject to the Award with
respect to which they relate.

8. RESTRICTIVE LEGENDS. The Shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.

9. AWARD NOT A SERVICE CONTRACT.

(a) Your Service with the Company or an Affiliate is not for any specified term
and may be terminated by you or by the Company or an Affiliate at any time, for
any reason, with or without cause and with or without notice. Nothing in this
Delayed Issuance Stock Purchase Agreement (including, but not limited to, the
vesting of your Award pursuant to the schedule set forth in Section 2 herein or
the issuance of the Shares subject to your Award), the Plan or any covenant of
good faith and fair dealing that may be found implicit in this Delayed Issuance
Stock Purchase Agreement or the Plan shall: (i) confer upon you any right to
continue in the employ of, or affiliation with, the Company or an affiliate;
(ii) constitute any promise or commitment by the Company or an affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or affiliation;
(iii) confer any right or benefit under this Delayed Issuance Stock Purchase
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have.

(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by continuing as an employee, director or consultant at the will of
the Company (not through the act of being hired, being granted this Award or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”). You
further acknowledge and agree that such a reorganization could result in the
termination of your Service, or the termination of Affiliate status of your
employer and the loss of benefits available to you under this Delayed Issuance
Stock Purchase Agreement, including but not limited to, the termination of the
right to continue vesting in the Award. You further acknowledge and agree that
this Delayed Issuance Stock Purchase Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your Service at any time, with or without cause and with or without
notice.

10. WITHHOLDING OBLIGATIONS.

(a) On or before the time you receive a distribution of the Shares subject to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any

 

3.



--------------------------------------------------------------------------------

required withholding from the Shares issuable to you and/or otherwise agree to
make adequate provision in cash for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or any
Affiliate which arise in connection with your Award (the “Withholding Taxes”).
Additionally, the Company may, in its sole discretion, satisfy all or any
portion of the Withholding Taxes obligation relating to your Award by any of the
following means or by a combination of such means: (i) withholding from any
compensation otherwise payable to you by the Company; (ii) causing you to tender
a cash payment; or (iii) withholding Shares from the Shares issued or otherwise
issuable to you in connection with the Award with a Fair Market Value (measured
as of the date Shares are issued to pursuant to Section 6) equal to the amount
of such Withholding Taxes; provided, however, that the number of such Shares so
withheld shall not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any
Shares.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Shares or it is determined after the delivery of Shares to
you that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.

11. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue Shares pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the Shares to be issued pursuant to this Agreement until such
Shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

12. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers and directors to
sell Shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

13. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company. Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or

 

4.



--------------------------------------------------------------------------------

electronic system established and maintained by the Company or another third
party designated by the Company.

14. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.

16. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

 

5.



--------------------------------------------------------------------------------

18. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

19. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board of Directors by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that no such amendment adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Board of Directors reserves the right to change, by written
notice to you, the provisions of this Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 

6.